Citation Nr: 0523105	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of 
hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a psychiatric disorder or 
hepatitis. 

2.  Post-service medical evidence is negative for treatment 
for a psychiatric disorder or hepatitis for many years after 
service separation.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and any current psychiatric disorder or hepatitis.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Residuals of hepatitis were not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

The veteran maintains, in essence, that he developed 
psychiatric problems in service, is now diagnosed with an 
acquired psychiatric disorder, and should be service-
connected.  After a review of the evidence, the Board finds 
that the claim must be denied.

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a psychiatric disorder of any 
kind.  The veteran asserts that he was treated for nervous 
complaints at Fort Jackson and while stationed in Germany but 
multiple searches for those service records have failed to 
show in-service treatment for a psychiatric disorder.  

An enlistment examination for the National Guard dated in 
July 1977 (approximately one year after discharge from active 
duty) reflected no psychiatric disorder.  Therefore, the 
Board finds no evidence of a chronic psychiatric disorder 
during military service.  In addition, the medical evidence 
indicates that the veteran had not been diagnosed with a 
psychiatric disorder in 1977, one year after discharge.  

In addition, the Board notes that the veteran sought private 
and VA treatment for a variety of medical complaints in the 
late 1970s and early 1980s but there is no evidence of 
psychiatric complaints.  The first indication of a 
psychiatric problem is noted in a VA hospital record dated in 
the mid-1990s when he was hospitalized for heroin dependence, 
an anxiety disorder, and a personality disorder.  

At that time, it was noted that the veteran's heroin use 
began in 1989.  He has also admitted that he was hospitalized 
in the early 1990s for drug detoxification.  Since the mid-
1990s, psychiatric diagnoses have included heroin dependence, 
cocaine dependence, delusions, depression, histrionic 
personality, dependent personality, borderline personality, 
obsessive/compulsive traits, dysthymia, and major depression 
with psychosis.

While the veteran has acknowledged alcohol and marijuana use 
prior to military service, there is no evidence of a 
psychiatric disorder prior to military service, nor does the 
evidence reflect the onset of a psychiatric disorder during 
active duty.  Rather, multiple timelines and psychiatric 
evaluations indicate that the veteran's drug use and 
psychiatric complaints started in the late-1980s to early-
1990s, some 10+ years after military service and have not 
been found to be related thereto.  

As an example, a February 1995 psychosocial assessment noted 
that the veteran first used cocaine in 1987, crack in 1987, 
heroin in 1989, and methadone in 1993.  Similarly, in a 
January 1995 drug use history noted heroin use in 1988 and 
cocaine in 1989.  In a 1995 hospital record, he was noted to 
have began using heroin in 1989.  Moreover, in a private 
psychiatric evaluation dated in July 2000, he admitted that 
he began having emotional problems in 1995.  

Notwithstanding his continued assertions of psychiatric 
problems since military service, the evidence associated with 
the claims file shows the onset of drug abuse in the mid-
1980s and complaints of psychiatric symptomatology in the 
mid-1990s, well over 10 years after service separation.  
Thus, the multi-year gap between separation from service and 
psychiatric complaints fails to satisfy the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
current psychiatric diagnoses to active military service, 
despite the veteran's contentions to the contrary.  He 
asserts that he suffered a nervous breakdown during military 
service; however, a thorough search of military hospital 
records has failed to show any in-patient psychiatric 
treatment.  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

The Board has considered the veteran's statements and sworn 
testimony that he has experienced psychiatric complaints 
since separation from service in 1976.  Although the 
veteran's statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a psychiatric disorder until many 
years after service.  He lacks the medical expertise to offer 
an opinion as to the existence of current pathology, as well 
as to medical causation of any current disability.  In the 
absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted for an acquired psychiatric 
disorder.

II.  Entitlement to Service Connection for Residuals of 
Hepatitis

The veteran asserts that he developed hepatitis in service 
and should be service-connected.  He maintains that he had no 
problems with hepatitis prior to active duty and developed 
the condition in service.  He testified that although he was 
diagnosed, he was not treated for the disorder while on 
active duty, and did not seek treatment until the 1990s 
because he was having no symptoms. 

Service medical records are negative for complaints of, 
treatment for, or diagnosis of hepatitis.  In July 1977, 
approximately one year after discharge from active duty, the 
veteran enlisted in the National Guard.  The enlistment 
physical fails to show any evidence of symptomatology 
consistent with hepatitis.  Therefore, the Board finds that 
there was no chronic hepatitis noted in service or within the 
first year after discharge.

Post-service medical evidence is negative for hepatitis for 
many years after service separation.  In February 1995, the 
veteran was hospitalized for heroine dependence, anxiety 
disorder, and a personality disorder.  At that time, it was 
noted that he was positive for hepatitis B and hepatitis C 
antigens.  In a March 1998 VA general medical examination he 
was diagnosed with chronic hepatitis C.

This multi-year gap between discharge from military service 
and hepatitis does not support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology 
during the multi-year gap between military discharge in 1976 
and diagnosis in 1995.  See also Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, in a December 2004 VA liver examination, undertaken to 
specifically address the issue on appeal, the veteran 
reported a history of drug and alcohol abuse for many years.  
He related that he developed hepatitis C while on active duty 
but was not treated.  After a physical examination, the 
examiner diagnosed chronic hepatitis C and chronic alcohol 
abuse.  

Under general remarks, the examiner noted that he had 
reviewed the claims file and medical records.  He reported 
that the service medical records were silent for hepatitis.  
However, the examiner indicated that the veteran had a 
positive serology for hepatitis C, which had been confirmed 
by RIBA test.  The "date of onset cannot be established.  
The only identified risk factor for hepatitis C infection is 
cocaine and heroine abuse."  

The examiner acknowledged a June 1977 Medical Certificate 
comment of rule/out "liver disease-hepatitis" and noted 
that the veteran complained of nonspecific gastric symptoms 
at that time and that liver function tests were normal.  The 
examiner also pointed out that the urinalysis was without 
evidence of bilirubinemia.  He concluded that "on the basis 
of these facts, it is very unlikely (not at least as likely 
as not) that veteran had hepatitis in service."

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Given that there was no evidence of chronic hepatitis in 
service, no symptoms consistent with hepatitis for many years 
after discharge, and a specific medical opinion that the 
veteran's currently-diagnosed hepatitis is not related to 
military service, the Board finds that the claim must be 
denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2004 and October 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
February 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); see also Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion was 
obtained in December 2004.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for the residuals of hepatitis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


